UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02590-RGK-MRW Date March 24, 2020

 

 

Title RAFAEL ARROYO, JR. v. THRIFTY PAYLESS, INC., et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause

The Complaint filed in this action asserts a claim for injunctive relief arising out of an alleged violation of
the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12010-12213, and a claim for damages pursuant to
California’s Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code §§ 51-53. It appears that the Court possesses
only supplemental jurisdiction over the Unruh Act claim, and any other state law claim that plaintiff may have
alleged, pursuant to the Court’s supplemental jurisdiction. See 28 U.S.C. § 1367(a).

The supplemental jurisdiction statute “reflects the understanding that, when deciding whether to exercise
supplemental jurisdiction, ‘a federal court should consider and weigh in each case, and at every stage of the
litigation, the values of judicial economy, convenience, fairness, and comity.’” City of Chicago v. Int'l Coll. of
Surgeons, 522 U.S. 156, 173, 118 S. Ct. 523, 534, 139 L. Ed. 2d 525 (1997) (emphasis added) (quoting Carnegie-
Mellon Univ. v. Cohill, 484 U.S. 343, 350, 108 S. Ct. 614, 619, 98 L. Ed. 2d 720 (1988)). The Court therefore
orders plaintiff to show cause in writing why the Court should exercise supplemental jurisdiction over the Unruh
Act claim and any other state law claim asserted in the Complaint. See 28 U.S.C. § 1367(c).

In responding to this Order to Show Cause, plaintiff shall identify the amount of statutory damages
plaintiff seeks to recover. Plaintiff and plaintiff's counsel shall also support their responses to the Order to Show
Cause with declarations, signed under penalty of perjury, providing all facts necessary for the Court to determine
if they satisfy the definition of a “high-frequency litigant” as provided by California Civil Procedure Code
sections 425.55(b)(1) & (2). Plaintiff shall file a Response to this Order to Show Cause by no later than
April 7, 2020. Failure to timely or adequately respond to this Order to Show Cause may, without further

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02590-RGK-MRW Date March 24, 2020

 

 

Title RAFAEL ARROYO, JR. v. THRIFTY PAYLESS, INC., et al

 

warning, result in the dismissal of the entire action without prejudice or the Court declining to exercise
supplemental jurisdiction over the Unruh Act claim and the dismissal of that claim pursuant to 28 U.S.C. §
1367(c).

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
